Citation Nr: 1224876	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-28 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for a residual scar of pilonidal cyst surgery.

2. Entitlement to service connection for an anal fistula condition.  

3.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for a disability involving a right inguinal hernia.  

4.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for bilateral congenital crypt orchidism.  

5. Entitlement to service connection for a right foot disability, to include as secondary to a low back disability.

6. Entitlement to service connection for a right lower extremity disability, to include osteoarthritis of the right leg and the right knee.  

7. Entitlement to service connection for a left knee disability, to include osteoarthritis.

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability to include right testicle removal due to VA medical or surgical treatment, associated with a right orchiopexy in February 1955.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty with the U.S. Army from July 1952 to June 1954 and from March 1968 to July 1973.  He served in the U.S. Air Force from June 1955 to March 1968.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in August 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2009, the Veteran withdrew his claim of entitlement to service connection for a right elbow disability.  A rating decision in December 2009 granted service connection for spondylosis of the back and this issue is no longer in appellate status.  

In November 2010, the Veteran raised a claim for multiple noncompensable disabilities and the Board is referring this matter to the Agency of Original Jurisdiction for appropriate action.  

In November 2011, the Veteran withdrew his request for a Board hearing.  

A review of the Virtual VA paperless claims processing system includes a rating decision in January 2012 which granted service connection for posttraumatic stress disorder.  Additional documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The RO initially characterized issues pertaining to the lower extremities as service connection for osteoarthritis of the right leg and right knee and service connection for osteoarthritis of the left knee.  The Court of Appeals for Veteran Claims has held (in the context of a claim for service connection for a psychiatric disorder) that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issues are recharacterized as entitlement to service connection for a right lower extremity disability, to include osteoarthritis of the right leg and the right knee, and entitlement to service connection for a left knee disability, to include osteoarthritis.  

The Board sees fit to recharacterize the issue involving a hernia (previously characterized as a congenital hernia) in order to focus on any current disability for which compensation can be provided rather than historic and/or repaired medical condition.  Therefore the matter for which service connection is being sought has been recharacterized broadly as a disability involving a right inguinal hernia.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues involving a right foot disability, right lower extremity disability, and left knee disability, as well as the underlying claim for service connection for congenital hernia, and entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability to include right testicle removal due to VA medical or surgical treatment, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The residual scar from pilonidal cyst surgery is superficial, stable, painful, does not exceed 39 square centimeters or more, and does not cause limitation of function of the affected part.  

2. There is no current anal fistula condition.

3. The RO in April 1955 denied the Veteran's claim of entitlement to service connection for a disability involving a right inguinal hernia.  

4. The additional evidence presented since the previous rating decision by the RO in April 1955 relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a disability involving a right inguinal hernia.

5. In October 2008 and in May 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he did not file a claim to reopen his previously denied claim for service connection for congenital bilateral crypt orchidism and instead filed a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability to include right testicle removal due to VA medical or surgical treatment, associated with a right orchiopexy in February 1955.  



CONCLUSIONS OF LAW

1. The criteria for an initial rating of 10 percent, but not higher, for a residual scar of pilonidal cyst surgery have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (prior to October 23, 2008), 
38 C.F.R. § 4.114, Diagnostic Code 7332 (2011).

2. A current anal fistula condition was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

3. The decision in April 1955 by the RO, denying the Veteran's claim of entitlement to service connection for a disability involving a right inguinal hernia became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104. 

4. The additional evidence presented since the rating decision by the RO in April 1955 is new and material, and the claim of service connection for a disability involving a right inguinal hernia is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5. The issue of whether new and material evidence was received to reopen a claim of entitlement to service connection for bilateral congenital crypt orchidism is dismissed as there is no specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter dated in July 2008.  The Veteran was notified of the evidence needed to substantiate the claim for service connection as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

As for the claim for an initial compensable rating for a pilonidal cyst surgical scar, where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a)  notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disabilities, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

Further discussion of compliance with the VCAA is not necessary regarding the claim of whether new and material evidence was received to reopen a claim of entitlement to service connection for a disability involving a right inguinal hernia in light of the favorable disposition below to reopen the claim.  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  The Veteran in his claim received in December 2007, indicated that his service treatment records from his period of service from July 1952 to June 1954 were destroyed by fire, however, in January 2008, the National Personnel Records Center (NPRC) confirmed that service treatment records from July 1952 to June 1954 and from March 1968 to July 1973 were mailed.  In January 2008, the NPRC confirmed that service treatment records for the period from June 1955 to March 1968 were fire related, the original service treatment records are moldy or brittle, and copies of all related service treatment records were mailed.  The Veteran has indicated that after service he was treated at various medical facilities such as Moore County Hospital in North Carolina, Pinehurst Surgical Clinic in North Carolina, the offices of Dr. H.C. and Dr. C., Jewett Orthopaedic Clinic in Florida, Marlboro Park Hospital in South Carolina, and from the VA Hospital in Fayetteville, North Carolina.  A review of the claims folder shows that all records identified by the Veteran were either obtained or the Veteran was notified in compliance with 38 C.F.R. § 3.159(e) that VA attempted to obtain the records.

The Veteran was afforded VA examinations in August 2008, December 2009, July 2010, and in February 2011.  The Board finds the service and post-service treatment records and the VA examinations are adequate for rating purposes and for deciding the claim of entitlement to service connection for an anal fistula condition.  In particular, the VA examiners reviewed the Veteran's claims file and provided detailed clinical evaluations and opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.  

Initial Compensable Rating for a Residual Scar of Pilonidal Cyst Surgery

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The criteria for rating scars under Diagnostic Codes 7800-7805 were amended effective October 23, 2008 and apply to all claims received by VA on or after October 23, 2008.  As to claims filed before October 23, 2008, on January 20, 2012, 38 C.F.R. § 4.118 was revised to clarify that a veteran whose scars were rated by VA under Diagnostic Codes 7800-7805 in effect prior to October 23, 2008, may request review under the revised Diagnostic Codes.  77 Fed. Reg. 2909 (January 20, 2012).  In the instant case the Veteran has not requested that his scar be rated under the revised criteria and the criteria prior to October 23, 2008 apply.  

The Veteran's residual scar of pilonidal cyst surgery is rated under Diagnostic Codes 7819-7805.  Under Diagnostic Code 7819, benign skin neoplasms are rated as scars under Diagnostic Codes 7801-7805 or based on impairment of function.  

Under Diagnostic Code 7801 scars, other than on the head, face, or neck, that are deep or that cause limited motion, are rated 10 percent in area or areas exceeding 6 square inches (39 sq. cm.), 20 percent in area exceeding 12 square inches (77 sq. cm.), 30 percent in an area exceeding 72 square inches (465 sq. cm.), and 40 percent in an area exceeding 144 square inches (929 sq. cm.).  Under Diagnostic Code 7802, scars other than on the head, face, or neck, that are superficial and do not cause limited motion are rated 10 percent in area or areas of 144 squares inches (929 sq. cm.) or greater.  Under Diagnostic Code 7803 scars which are superficial and unstable are rated 10 percent.  Note (1) provides that an unstable scar is where there is frequent loss of covering of skin over the scar.  Under Diagnostic Code 7804 scars which are superficial and painful on examination are rated 10 percent.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Under Diagnostic Code 7805 other scars are rated on limitation of function of affected part.

Diagnostic Code 7332 for rectum and anus, impairment of sphincter control, may be an applicable Code for rating the residual scar of the pilonidal cyst surgery based on limitation of function of affected part.  Under Diagnostic Code 7332 a noncompensable evaluation is assigned for healed or slight disability, without leakage.  A 10 percent evaluation is assigned for constant slight, or occasional moderate leakage.  A 30 percent evaluation is assigned for occasional involuntary bowel movements, necessitating wearing of pad.  A 60 percent evaluation is assigned for extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent evaluation is assigned for complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332. 

Evidence and Analysis

The August 2008 rating decision, currently on appeal, granted service connection for a residual scar of pilonidal cyst and assigned a noncompensable evaluation effective December 13, 2007.  By way of history, service treatment records show that prior to service in 1951, the Veteran had a pilonidal cyst removed.  During service, in October 1962, he had a pilonidal cyst excised.  In May 1983, the Veteran underwent a sphincteroplasty in conjunction with a cholecystectomy.  

In October 2008 and in May 2010, the Veteran complained of a painful scar and difficulty sitting for any length of time.  He also indicated that the disability interfered with his desk job which requires long periods of sitting.  A VA examination in December 2009 shows the Veteran is employed as a VA representative.  

The pertinent medical evidence shows that on VA examination in August 2008, the Veteran reported that since his surgical procedure in 1962 he has had incision and drainage at least three times for treatment of abscesses in the groin area.  The most recent episodes was approximately two or three years ago.  The Veteran denied fecal incontinence.  He noted that the pilonidal cyst flared up approximately once a month for less than a day.  Physical examination shows he had a long surgical scar in the gluteal fold.  The anus appeared normal.  Digital rectal examination revealed no masses.  The examiner concluded that there was no active infection and there was surgical scarring from previous procedures. 

In October 2008, the Veteran's private doctor indicated that the Veteran has suffered increasing pain and diminished ability to sit for long periods due to his pilonidal cyst condition.  The examiner concluded that the pilonidal cyst scar over the coccyx and tailbone was well-healed, tender and painful and more likely than not limited the Veteran's ability to sit for long periods.  

On VA digestive and miscellaneous examination in December 2009, it was noted that the Veteran had a history of rectal bleeding from hemorrhoids.  The diagnosis was pilonidal cyst with surgery.  The residual was a tender scar, .5 x 14 centimeters, which was smooth, normal in color, did not adhere to underlying tissue, was superficial, and was stable.  

On VA examination in July 2010, the Veteran had symptoms of anal itching and pain but no diarrhea, tenderness or swelling or perianal discharge.  The Veteran denied fecal incontinence.  The examiner noted the Veteran had no recurrent abscesses which required drainage.  Physical examination shows a 9 cm vertical linear scar above the sacrum.  The scar was nontender with a normal adherence in texture.  There was no edema, keloid formation or any other abnormality.  It was superficial, there was no limitation of motion or function caused by this scar.  There was no evidence of fecal leakage or fissures.  Sphincter tone was normal.  The diagnosis was pilonidal cyst scar.  

On VA examination in February 2011, there was good sphincter tone and no fissures were noted.  There was no redundant tissue, no evidence of bleeding, no rectal prolapse, and very good sphincter tone.  

Turning to the rating criteria for evaluating disability involving skin, found at 38 C.F.R. § 4.118, the Board finds that Diagnostic Codes 7801 (which provides a 10 percent rating for a scar covering 39 sq. cm.) and 7802 (which provides a 10 percent rating for a scar in an area of at least 929 sq. cm.) are inapplicable here, as the evidence shows the scar associated with the Veteran's pilonidal cyst surgery was measured as .5 x 14 centimeters and as a 9 centimeter vertical scar.  As the scar was not unstable Diagnostic Code 7803 is not applicable.  

Diagnostic Code 7805 provides that a scar may be rated on limitation of function of affected part, Diagnostic Code 7332 (for rectum and anus, impairment of sphincter control) becomes applicable.  The evidence presented above does not more nearly approximate the criteria for a compensable rating of 10 percent or higher under Diagnostic Code 7332 as the evidence does not show that the Veteran had leakage or involuntary bowel movements.  In fact on VA examinations in July 2010 and in February 2011 the sphincter was normal and the Veteran denied having perianal discharge or fecal incontinence.  

The evidence does show that an initial 10 percent rating is warranted under Diagnostic Code 7804 for a painful and superficial scar.  Throughout the appeal period the Veteran complained that the scar was painful.  In October 2008 the Veteran's private doctor indicated that the scar was painful, in December 2009 the VA examiner noted the scar was superficial, and the Veteran continued to complain of pain on VA examination in July 2010.  It was noted that the pain caused a limitation of function in that it made it difficult for the Veteran to sit for long periods of time.  After resolving any benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), the Board finds that an initial 10 percent rating is warranted under Diagnostic Code 7804 in effect prior to October 23, 2008.   The 10 percent rating is warranted as the scar causes pain that makes it difficult to sit.

Extraschedular Consideration

The Veteran contended that his service-connected scar interfered with his desk job as a VA representative, which requires long periods of sitting.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected residual scar of the pilonidal cyst surgery.  As noted above, the Veteran has a painful and tender pilonidal cyst scar which has limited his ability to sit for long periods of times.  By this decision he is being awarded a 10 percent rating because of the scar symptomatology (pain causing an inability to sit for long periods).  His symptoms of a painful scar and the type of resulting functional impairment described by the Veteran are analogous to the symptoms contemplated in the rating criteria.  He has not described any exceptional or unusual features or symptoms of the disability.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Anal Fistula Condition

Principles and Theories of Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Evidence and Analysis

Service treatment records from 1956 to 1969 show rectal abscess.  In January 1969 a fistula in the ano was documented.  In July 1970 the Veteran underwent a surgical repair of the anal fistula.  On examination in February 1968, the examiner noted the Veteran has one or two furuncles every two years with no complications, no sequelae.  In January 1969, there was perianal abscess and rectal fistula noted.  In July 1970, the Veteran underwent a repair of the anal fistula.  On separation examination in February 1973, the anus and rectum were evaluated as normal.  A furuncle on the right buttock was noted. 

While service records show that the Veteran was surgically treated for an anal fistula, as the discharge examination report was normal, symptomatology appeared to have been resolved prior to his separation.

In a statement in April 2007, the Veteran's spouse indicated that he has had numerous boils and abscesses on his buttocks, has never been able to sit in hard chairs and cannot sit in any type of chair for very long.  In December 2007, the Veteran contended that the anal fistula he had in service was caused by the prolonged aggravation of his lower spine due to his work as a Warrant Officer with the Military Police Corps.  He noted that he cannot sit in hard seats due to pain and cannot sit for long periods of time without experiencing pain.  

As the Veteran is competent to describe symptoms of an anal fistula but as it does not necessarily follow that there is a relationship between a current anal fistula and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

It has not been established that the Veteran or his spouse are otherwise qualified through specialized education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Lay testimony is competent only so long as it is within one's personal knowledge or personal observations or the lay evidence relates to a medical condition under case law that has been found to be capable of lay observation.  

Although the Veteran is competent to describe symptoms of an anal fistula, an anal fistula is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Savage at 498  (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d) and under 38 U.S.C.A. § 1154, lay evidence can serve to support a claim for service connection.  

Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Although the Veteran is competent to describe symptoms of an anal fistula, an anal fistula is not a simple medical condition that the Veteran can identify based on mere personal observation, that is, by visual observation or by any other of the senses.

It has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to state that he has had a current anal fistula since service.  

Where, as here, there is a question of the presence or a diagnosis of an anal fistula, which is not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the lay statements are offered as proof of the presence of the anal fistula, the Veteran's lay statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, that is, the Veteran's statements are not to be considered as competent evidence favorable to the claim.  

While the Veteran is competent to report a contemporaneous medical diagnosis and to describe symptoms which support a later diagnosis by a medical professional, a review of the file does not indicate a post-service anal fistula.  

As the Board does not find the Veteran to be competent to establish a diagnosis of an anal fistula, the determination of whether the Veteran's statements are credible is not reached.  Accordingly, the lay evidence of record has no probative value.

As for the competent and probative evidence, on VA examination in August 2008, the Veteran reported that he suspected drainage from a fistula.  The anus appeared normal.  Digital rectal examination revealed no masses.  The examiner indicated that the Veteran pointed to an area just anterior to the right of the anus as the site of recurrent flare-ups, which was not in the gluteal fold area.  The examiner concluded that there was no evidence on physical examination or in the Veteran's history to suggest an ongoing anal fistula and the anal fistula was surgically repeated in 1970.  

On VA digestive and miscellaneous examination in December 2009, the examiner was of the opinion that the objective evidence did not support a diagnosis of an anal fistula and the condition was recurrent boils with abscess and a pilonidal cyst.  

The competent evidence of record clearly shows that during the appeal period the Veteran has not had a diagnosis of anal fistula.  Two different VA examiners in August 2008 and in December 2009 both concluded that there is no evidence of current anal fistula.  Nor has the Veteran provided medical evidence establishing a current anal fistula.  It is the Veteran's general evidentiary burden to establish all elements of the claim.  Fagan v. Shinseki, 573 F.3d. 182, 1287 (Fed. Cir. 2009).  

While the Veteran has complained of pain, pain alone without a sufficient factual showing that the pain derives from an in-service injury or disease does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001) (pain alone does not constitute a disability for which service connection may be granted.).  Without competent evidence that the Veteran has a current anal fistula, there is no valid claim.  See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the absence of competent evidence of a current anal fistula condition, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Application to Reopen the Claim of Service Connection for a Disability Involving a Right Inguinal Hernia

In a decision in April 1955, the RO denied entitlement to service connection for a right inguinal hernia based on the determination that a constitutional or developmental abnormality is not a disability under the law.  While the Veteran in October 2008 contended that he did not receive notice of the April 1955 rating decision, the file shows that in April 1955 a letter was sent to him to his address of record, which explained why his claim was denied in the April 1955 rating decision and notified him of his right to appeal the rating decision.  The Veteran did not appeal the decision and it became final based on the evidence of record at the time.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

Although the prior decision became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service connection was received after August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented. 

Whether or not the RO reopened a claim is not dispositive, as it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the last final rating decision in April 1955, service treatment records show that on separation examination in June 1954, a right inguinal hernia was indicated, which existed prior to service.  Subsequently in February 1955, during a period of non-active duty service, VA hospital records in Fayetteville, N.C. show the Veteran had a diagnosis of congenital right inguinal hernia and underwent a right inguinal herniorrhaphy.  

The additional evidence presented since the last final denial by the RO in April 1955 includes statements from the Veteran in October 2008, in January 2009, and in May 2010 whereby he contended that his inguinal hernia was caused or aggravated by service in 1953 in Korea, where he worked with railway security and had to often jump out of a train car and once he fell through a trestle.  This evidence relates to an unestablished fact necessary to substantiate the claim, i.e. that the Veteran's inguinal hernia may have been subject to a superimposed injury during service; therefore, the evidence is new and material evidence under 38 C.F.R. § 3.156, that raises a reasonable possibility of substantiating the claim.  Therefore the claim of service connection for a disability involving the right inguinal hernia is reopened. 

Dismissal of Claim to Reopen Service Connection for 
Bilateral Congenital Crypt Orchidism

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  

In the present case, a rating decision in April 1955 denied entitlement to service connection for congenital bilateral crypt orchidism.  In February 1955, during a period of non-active duty service, VA hospital records in Fayetteville, N.C. show the Veteran had a diagnosis of bilateral crypt orchidism and underwent a right orchiopexy.  Private medical records in April 2003 show the Veteran had a history of atrophy of the right testis and underwent a right orchiectomy in April 2003.  In October 2008 and in May 2010 the Veteran asserted that his claim was not for bilateral crypt orchidism but for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for additional disability to include right testicle removal due to VA medical or surgical treatment, associated with a right orchiopexy in February 1955.  Therefore there remain no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on the issue of whether new and material evidence was received to reopen a claim of entitlement to service connection for bilateral congenital crypt orchidism and the issue is dismissed.


ORDER

An initial 10 percent rating, but not greater, for a residual scar of pilonidal cyst surgery is granted subject to the laws and regulations governing the payment of monetary benefits. 

Service connection for an anal fistula condition is denied.  

As new and material evidence has been presented, the claim of service connection for right inguinal hernia is reopened.  To this extent only the appeal is granted.

The appeal is dismissed pertaining to the issue of whether new and material evidence was received to reopen a claim of entitlement to service connection for bilateral congenital crypt orchidism.


REMAND

Right Foot Disability

In May 2010, the Veteran contended that his right foot condition was due to jumping off trains in service in Korea and also was secondary to his service-connected low back disability.  

Service treatment records in October 1953 show the Veteran fell over an obstacle while on active duty in Korea chasing a thief and sustained a lacerated wound to his right lower leg.  There was no artery or nerve involvement.  An in-service certificate instructed that he wear low quarter shoes due to a leg injury.  

On VA examination in December 2009, the Veteran reported that his right foot disability is due to jumping off trains in service and indicated that he had pain in his right foot while serving in Korea.  He noted that his service treatment records were lost by fire and a podiatrist told him he had nerve damage in his foot associated with his lumbar spine.  The examiner provided a diagnosis of Morton neuroma of the right foot by history and was unable to provide an opinion without restoring to speculation since the Veteran reported that he injured his foot in Korea and service treatment records were destroyed by fire.  On VA examination in May 2011, the Veteran contended his right foot disability was secondary to his service-connected low back disability.  He also contended he had a twisting injury to his right foot in service.  The diagnosis was Morton's neuroma of the right foot, which the examiner concluded was not related to the Veteran's service-connected low back disability as Morton's neuroma is independent of the low back problems.  

The VA examination in December 2009 is inadequate as the examiner indicated that his opinion would be speculative as service treatment records were destroyed by fire when in fact service treatment records for the period of service between 1952 to 1954, to include service in Korea, were associated with the claims folder.  The VA examination in May 2011 is inadequate as the examiner did not address whether the Veteran's current right foot disability is related to service on a direct basis and was unclear whether it was aggravated by the service-connected low back disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light the of the duty to assist a new examination is warranted.  


Right Lower Extremity, to Include the Right Knee and Right Leg

In December 2007 and in May 2010 the Veteran contended that his right knee disability was caused by falling through a railway trestle while serving in Korea in 1953 and was further aggravated by jumping off trains in Korea.  

In December 2007, the Veteran submitted authorization to obtain treatment records for the right leg and right knee from August 1980 to August 1988 from the U.S. Naval Hospital in Orlando, Florida.  Records of treatment of the right knee and leg dated in 1980 and dated in 1988 at the U.S. Navy Hospital in Orlando, Florida were requested from the NPRC.  In July 2008, the NPRC confirmed that a search for records from 1988 was conducted but no records were found.  As the Veteran indicated that he was treated from 1980 to 1988, an attempt needs to be made to obtain records from 1980 to 1987 pertaining to treatment of the right knee and right leg.  

In September 2008, the Veteran's private doctor reported that the Veteran had moderate arthritis of the right knee based on x-ray findings which was consistent with a posttraumatic condition.  He was of the opinion that the Veteran's right knee injury in service in Korea in 1953, whereby he injured his right lower extremity including his knee, was compatible with a posttraumatic arthritic condition.  

On VA examination in December 2009 for the joints, the examiner indicated that service treatment records are negative for arthritis of the right leg and knee.  The Veteran reported falling through a trestle after jumping off a slow moving train in Korea injuring his right knee and leg.  The examiner provided a diagnosis of grade 2 moderate chondromalacia of the right knee and was unable to render an opinion without resort to mere speculation due to the fact that the Veteran reported that service treatment records during service in Korea were lost.  As discussed earlier, service treatment records during service in Korea are in the claims folder.  

On VA examination in May 2011, the Veteran contended that arthritis of his right knee is due to service or secondary to his service-connected low back disability.  X-ray of the right knee showed mild to moderate patellofemoral arthrosis.  The diagnosis was mild patellofemoral arthrosis of the right knee, which the examiner explained is common given the Veteran's age and is less likely than not related to military service or the service-connected low back as there is no evidence of any posttraumatic arthrosis.

As there are conflicting opinions on the etiology of the Veteran's arthritis and as there is no adequate opinion as to whether the Veteran's chondromalacia of the right knee is due to service, under the duty to assist further development is necessary to determine the nature and etiology of the right lower extremity disability.  

Disability Involving the Right Inguinal Hernia

Service treatment records during the Veteran's first period of service show that on separation examination in June 1954, a right inguinal hernia was indicated, which existed prior to service.  In February 1955, during a period of non-active duty service, VA hospital records in Fayetteville, N.C. show the Veteran had a diagnosis of congenital right inguinal hernia and underwent a right inguinal herniorrhaphy.  Service treatment records from subsequent periods of service show that on the report of medical history in February 1968, the Veteran indicated he had "rupture/hernia".  On examination in February 1968, the examiner noted that the Veteran had a herniorrhaphy in 1955, with no complications and no sequelae.  On the report of medical history in February 1973 upon retirement from service, the examiner indicated that the Veteran had a hernia repaired with no complications and no sequelae.  Post-service medical records show that in April 2003 the Veteran underwent a right inguinal hernia repair.  Private medical records in January 2010 and VA records in November 2010 indicate that there is no evidence of inguinal hernia.  

In statements in October 2008, in January 2009, and in May 2010 the Veteran contended that his inguinal hernia was caused or aggravated by service in 1953 in Korea where he worked with railway security and had to often jump out of a train car and once he fell through a trestle.  On VA genitourinary examination in December 2009, the examiner provided a diagnosis of congenital inguinal hernia with repair and concluded that there was no evidence the congenital hernia was aggravated by military service; however, the VA examiner did not provide a rationale for the opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Further, while the evidence shows that the Veteran had a history of hernia problems, it is unclear whether he has a current residual disability.  There is confusion as to whether there is a current disability as the VA examiner in December 2009 provided a diagnosis of congenital inguinal hernia with repair and private medical records in January 2010 and VA records in November 2010 indicate that there is no evidence of inguinal hernia.  As the evidence is unclear, it must first be determined whether the Veteran has a current disability before the nature and etiology of the disorder can be addressed.  For these reasons a new VA examination is necessary.  

Left Knee

In a supplemental statement of the case (SSOC) in August 2010 and in November 2011, the RO addressed the issue of a left knee disability.  The Board construes the November 2011 SSOC as the initial determination denying entitlement to service connection for a left knee disability.  The Board construes the brief received from the Veteran's representative in April 2012 as a notice of disagreement with the November 2011 SSOC which denied service connection for a left knee disability.  As a statement of the case on the claim of service connection for a left knee disability has not been issued, the Board is required to remand the claim.  
Manlicon v. West, 12 Vet. App. 238 (1999).  

Compensation under 38 U.S.C.A. § 1151 

As discussed earlier, in the claim received in December 2007, the Veteran claimed entitlement to service connection for the removal of the right testicle.  He continued to assert in October 2008 and in May 2010 that his claim was for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability to include right testicle removal due to VA medical or surgical treatment, associated with a right orchiopexy in February 1955.  This claim has not been adjudicated by the RO and to ensure procedural due process is being remanded for initial adjudication.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Contact the NPRC and obtain treatment records pertaining to the right knee and right leg from 1980 to 1987 at the U.S. Navy Hospital in Orlando, Florida.  If any of the records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Afterwards the Veteran should be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of the current right lower extremity condition.  

The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  

The examiner is asked to address the following questions: 

a.) What are all the diagnoses pertaining to the right knee and right leg?

b.) Is it at least as likely as not (50 percent probability or more) that the Veteran has a right knee disability, to include osteoarthritis and chondromalacia, and a right leg disability which had its onset during service, or was caused by (or related to) any incident noted in service, to include the incident in Korea in October 1953 whereby the Veteran fell over an obstacle and sustained a lacerated wound to his right lower leg and had to wear low quarter shoes.  The examiner is asked to comment on the favorable private opinion in September 2008, which relates arthritis of the right knee to service.  

c.) The examiner should comment on whether the Veteran has a disability of the right lower extremity, to include the right knee and the right leg that is proximately due to or aggravated by his service-connected low back disability.  The examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.  

d.) The examiner should indicate whether the Veteran has a residual scar on his right leg associated with his claimed injury in service.  If the Veteran has such a scar the examiner should indicate the area it covers in square inches or square centimeters, whether it is deep or causes limited motion, whether it is superficial, painful, and unstable.  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

3. The Veteran should be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of the current right foot disability.  

The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  


The examiner is asked to address the following questions: 

a.) The examiner should address whether it is at least as likely as not (50 percent probability or more) that a right foot disability had its onset during service, or was caused by (or related to) any incident noted in service, to include the incident in Korea in October 1953 whereby the Veteran fell over an obstacle and sustained a lacerated wound to his right lower leg and had to wear low quarter shoes.  

b.) The examiner should comment on whether the Veteran has a right foot disability that is proximately due to or aggravated by his service-connected low back disability.  The examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

4. The Veteran should be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of any current disability associated with the history of a right inguinal hernia.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  The opinion must be based on a suitable medical explanation, supported by extant medical knowledge and the facts of the record.  

The examiner is asked to address the following questions: 

a.) Is there evidence of a current disability related to the right inguinal hernia?  If so please provide the diagnosis.

b.) If and only if the Veteran has a current diagnosis of a disability related to the right inguinal hernia, the examiner must indicate whether it is a congenital disease and if so address the questions below.  

If the disability is a congenital disease, then is there clear and unmistakable evidence to support a finding that the current disability pre-existed the Veteran's first period of service from July 1952 to June 1954, his second period of service from June 1955 to March 1968, and/or his third period of service from March 1968 to June 1973?

If the disability is a congenital disease, then is there clear and unmistakable evidence that the right inguinal hernia did not increase in severity during any of the three periods of service?  If there was an increase in severity during service is there clear and unmistakable evidence that any such increase was it was beyond the natural progress of the condition?  Lastly, does the evidence clearly and unmistakably establish that the right inguinal hernia was not aggravated by any of the three periods of service?  

c.) If and only if the Veteran has a current diagnosis of a disability related to the right inguinal hernia which is not a congenital disease then is it a congenital defect which was subject to superimposed disease or injury in service?  

d.) If and only if the Veteran has a current diagnosis of a disability related to the right inguinal hernia which is not congenital then is it at least as likely as not (50 percent probability or more) that such disorder had its onset during service, or was caused by (or related to) any incident noted in service?  

The examiner is asked to comment on service treatment records, including:  [a] the report of a June 1954 separation examination (which noted a right inguinal hernia which existed prior to service); and [b]the report of examinations in February 1968 and in February 1973 (which show no complications and no sequelae of a herniorrhaphy performed during a period of non-active duty service in 1955).  The examiner also is asked to consider the Veteran's contention that his inguinal hernia was due to frequently jumping out of train cars during service in 1953 in Korea, where he worked with railway security and once fell through a trestle.  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

5. After the above development has been completed, adjudicate the claims of entitlement to service connection for a right foot disability, a right lower extremity disability (to include the right knee and right leg), and a disability involving the right inguinal hernia.  If any of these benefits sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

6. Furnish the Veteran a statement of the case as to the issue of service connection for a left knee disability.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.

7. Adjudicate the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability to include right testicle removal due to VA medical or surgical treatment, associated with a right orchiopexy in February 1955.  If the benefit sought is denied, the Veteran can appeal by filing a timely notice of disagreement.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


